            Case 2:19-cv-00508-SU     Document 27       Filed 08/21/20     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




MICHAEL J. HERNANDEZ;                                      No. 2:19-cv-0508-SU
ILANA HERNANDEZ,

                      Plaintiff,                           ORDER

       v.

WALMART INC.,

                      Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge Sullivan issued a Findings and Recommendation [ECF 25] on July 23,

2020, in which she recommends that the Court dismiss this action without prejudice for failure to

prosecute and failure to comply with the Magistrate Judge’s Order to Show Cause [ECF 24]. The

matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil

Procedure 72(b).




1 - ORDER
         Case 2:19-cv-00508-SU          Document 27        Filed 08/21/20     Page 2 of 2




       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Sullivan’s Findings and Recommendation [ECF

25]. Accordingly, this case is DISMISSED without prejudice.

       IT IS SO ORDERED.



       DATED: __________________________.
                   August 21, 2020




                                                              MARCO A. HERNÁNDEZ
                                                              United States District Judge




2 - ORDER
